FILED
                             NOT FOR PUBLICATION                             JAN 09 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ACHILLES CORELLEONE,                             No. 10-57036

               Plaintiff - Appellant,            D.C. No. 2:10-cv-05155-UA-PJW

  v.
                                                 MEMORANDUM *
COVINA POLICE DEPARTMENT,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     Audrey B. Collins, Chief Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Achilles Corelleone, a California state prisoner, appeals pro se from the

district court’s order denying his motion to proceed in forma pauperis in his 42

U.S.C. § 1983 action alleging constitutional violations in connection with his arrest

and the seizure of his vehicle and cell phone. We have jurisdiction under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review for an abuse of discretion. Tripati v. First Nat’l Bank

& Trust, 821 F.2d 1368, 1369 (9th Cir. 1987). We affirm.

      The district court did not abuse its discretion by denying leave to proceed in

forma pauperis because it appears from the face of the complaint that Corelleone’s

allegations imply the invalidity of his conviction, and he has not shown that his

conviction was overturned or otherwise invalidated. See Heck v. Humphrey, 512

U.S. 477, 487 (1994) (an action for damages is not cognizable under 42 U.S.C.

§ 1983 if “a judgment in favor of the plaintiff would necessarily imply the

invalidity of his conviction or sentence . . . unless the plaintiff can demonstrate that

the conviction or sentence has already been invalidated”); see also Tripati, 821

F.2d at 1370 (“A district court may deny leave to proceed in forma pauperis at the

outset if it appears from the face of the proposed complaint that the action is

frivolous or without merit.”).

      Corelleone’s contention that he is seeking the return of his property rather

than challenging his conviction, made for the first time on appeal, is unavailing.

See Barnett v. Centoni, 31 F.3d 813, 816-17 (9th Cir. 1994) (noting the availability

of adequate post-deprivation state law remedies for the deprivation of property);

Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“As a general rule, we will

not consider arguments that are raised for the first time on appeal.”).


                                            2                                     10-57036
      Issues that are not raised in the opening brief are deemed waived. See Indep.

Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003).

      Corelleone’s remaining contentions are unpersuasive.

      AFFIRMED.




                                         3                                  10-57036